Citation Nr: 1207562	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from January 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

In January 2011, the Board remanded these issues to the RO, via the Appeals Management Center (AMC), and requested that the Veteran provide updated information regarding recent treatment or testing related to hearing loss and tinnitus, and that the VA examiner from October 2010 be asked to provide a supplemental medical opinion, or if unavailable, arrange for the Veteran to undergo an appropriate VA examination, to obtain the requested medical opinion.  

In May 2011, after finding that there had not been substantial compliance with the January 2011 remand directives, the Board remanded this matter again.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, in the May 2011 remand, the Board directed that updated treatment records for the Veteran should be obtained, a supplemental medical opinion should be obtained, and, if any determination remained unfavorable to the Veteran, he and his representative were to be provided with a supplemental statement of the case (SSOC).  The record reflects that the updated VA treatment records were obtained and a supplemental VA opinion was provided in January 2011, but no SSOC was included in the claims folder.  

In another remand dated in September 2011, the Board concluded that in not issuing an SSOC, not only had due process been denied the Veteran, there had not been substantial compliance with the May 2011 remand directives.  Stegall v. West, supra.  Thus, in the September 2011 remand, the Board directed that the RO via the Appeals Management Center (AMC), in Washington, DC, to readjudicate the claims, and that if any determination remained unfavorable to the Veteran, he and his representative should be provided with an SSOC.  As the record reflects that an SSOC was issued in December 2011; the Board concludes there has been substantial compliance with the September 2011 remand directives, and an additional remand of this matter is not necessary.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is related to active service.

2. The competent and probative evidence of record preponderates against a finding that the Veteran's tinnitus is related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service and bilateral sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).   The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden on VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that the August 2009 letter advised the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims, and has obtained all identified and available post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board notes that the RO requested his service records and was notified that his records were part of the records that were destroyed in a fire at NPRC in 1973.  Further, in September 2009, the RO made a finding of unavailability of STRs, and the Veteran was advised of same.  In a letter dated in September 2009, the RO advised the Veteran of what specific action had been taken, and requested that he provide any records in his possession.  In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, as explained below, the Veteran's report of being exposed to noise in service is accepted, however, the claim has been denied because the record lacks competent medical evidence of a link between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  In addition, the Board also notes the Veteran has indicated he was not treated for his hearing loss or tinnitus in service.  

With regard to the duty to assist, the Board also notes that in October 2010, the Veteran underwent a VA examination with opinion, and subsequent addenda (dated in January 2011 and June 2011) were provided by the same VA examiner from October 2010.  The Board finds that this VA examination and opinion, as well as the subsequent addenda, are adequate because the final opinion rendered included several reviews of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims have been obtained and associated with the claims folder, and that neither he nor his representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The law provides that, where a veteran served ninety days or more of active military service, certain enumerated disorders, to include sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

The Veteran contends he was exposed to excessive and loud noise in service, even though he was a cook.  He contends he was exposed to excessive noise during training exercises at Camp Claiborne, including live weapons fire and dynamite.

The record reflects that the Veteran's STRs are unavailable, and were believed to have been destroyed in a fire in July 1973 at the NPRC facility.  Although STRs are not available in this matter, and the Veteran has indicated that he did not receive any treatment in service for his conditions, the Board acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has held that where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in- service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA audiological testing conducted in October 2010 and in January 2011, confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  The Board notes that he is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  Thus there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus.

With regard to the relationship between bilateral hearing loss and tinnitus and noise exposure in service, in support of his claim, the Veteran submitted a letter dated in August 2010, from a private physician, Dr. Johnson.  Dr. Johnson indicated that the Veteran's complaints were related to hearing loss "which occurred during his time in the service".  The Veteran reported a specific time in service when this hearing loss began.  He reported that after infiltration fire, during his training at camp in Claiborne, Louisiana, dynamite was used during the drill.  In addition, he reported there was live fire over the soldiers as they crawled on their bellies.  He also complained of persistent ringing in the ears.  Dr. Johnson "felt" that the Veteran's hearing was "related" to his time in the service.

On a VA examination in October 2010, the Veteran reported he was a cook in service, but reported noise exposure when weaponry and grenades were being used overhead during training exercises.  He denied pre-military noise exposure.  His post-military occupations included working as a railroad laborer cleaning diesels for 29 years and as a spot welder at GM for four years.  His recreational noise exposure included hunting.  He also complained of constant bilateral tinnitus since service.  The examiner noted review of private audiograms dated in 2003, as well as the audiometric records and letter from Dr. Johnson dated in August 2010; however, the examiner also responded "yes" that service medical records were reviewed, and indicated that although the c-file was provided for review, there were "no audiometric evaluations available".  The examiner could not resolve the issue of the etiology of bilateral hearing loss and tinnitus without resort to mere speculation.  The examiner indicated that private medical records were reviewed, that there were no audiometric evaluations in the file, that the Veteran's MOS was not consistent with exposure to noise, as he was a cook in service, and that the Veteran reported noise exposure during training exercises.  The examiner opined that the current hearing loss configuration was not consistent with acoustic trauma alone, and that it was likely that aging effects were not present.  Finally, the examiner indicated that "[s]hould audiometric data become available a review of this claim is warranted".

In January 2011, the same VA audiologist from October 2010 reviewed the claims folder and rendered a supplemental opinion.  First, the VA examiner noted that a review of private and VA audiological data was completed, and that private treatment records did not link hearing loss to active service.  The examiner noted that the audiological data from Dr. Chris Johnson dated in August 2010 showed a fairly flat hearing loss configuration, and that this hearing loss configuration was not consistent with acoustic trauma, and that aging effects were now likely present.  The examiner also indicated that "[m]ilitary documents note the military occupational specialty was cook and there was notation that the [V]eteran did not participate in battles or campaigns".  The VA examiner opined that this "MOS was not consistent with exposure to acoustic trauma", and that there was "no evidence that the [V]eteran was routinely exposed to high risk service related noise".  Finally, the examiner opined that bilateral hearing loss and tinnitus were "less likely as not (less than 50/50 probability) caused by acoustic trauma during military service".

In June 2011, the same VA audiologist from October 2010 and January 2011, provided an additional supplemental opinion.  First, the VA examiner noted a review of the claims folder in detail.  Then, the examiner indicated she was aware of the Veteran's description of noise exposure during service, including that he was exposed to excessive noise from weapons fire and dynamite during training exercises.  The examiner also noted she had been advised as to the Veteran's competency to report lay-observable events as well as the symptoms he experienced.  The examiner opined, after careful review of all the evidence, that hearing loss and tinnitus were less likely as not causally related to the Veteran's reported exposure to noise from live weapons fire and dynamite during training camp.  The examiner noted she was not denying that the Veteran was exposed to noise during service, but that the noise exposure of the Veteran was likely intermittent and not persistent during training exercises.  The examiner also noted that military documents showed that the Veteran did not participate in battles or campaigns, which would likely concede to acoustic trauma; that an MOS of cook was not consistent with exposure to acoustic trauma; that there was no evidence that the Veteran was routinely exposed to high risk service-related noise; that specific noise levels that cause noise-induced hearing loss vary with the duration of the exposure, the type of noise, and the frequency content of the noise; that the Veteran waited more than 60 years after service to file a claim for hearing loss and tinnitus; and that a review of VA treatment records showed no treatment for hearing loss prior to the Veteran filing the claim for hearing.  

Further, in the June 2011 addendum report, the VA examiner acknowledged the audiometric examination by Dr. Johnson showed hearing loss, but also found that the configuration of the loss was not consistent with acoustic trauma alone.  The examiner also acknowledged that Dr. Johnson related the Veteran's hearing loss and tinnitus to service, but indicated that this statement was made by Dr. Johnson without review of the Veteran's claims folder and that Dr. Johnson did not have audiometric results from the Otologic Center dated in August 2003 and October 2003, which indicated thresholds better than those found in 2010.  The VA examiner further noted that this would indicate that the Veteran's hearing loss had progressed, post-military, by factors that could not be related to service.  The examiner cited the Institute of Medicine's( IOM) conclusion that, based on the current knowledge of cochlear physiology, there was not sufficient scientific basis for the existence of delayed-onset hearing loss.  The VA examiner also noted there was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in life, long after cessation of the noise exposure, and that the available anatomical and physiologic evidence suggested that delayed post-exposure noise induced hearing loss was not likely.  The examiner noted that one could not rule out noise exposure for the Veteran from his post-military occupations including working as a railroad laborer cleaning diesels for 29 years and working as a spot welder at General Motors for four years, as well as from recreational noise exposure including hunting.  In conclusion, the VA examiner opined that aging effects were likely a contributing factor to the Veteran's present hearing loss, and that his hearing loss and tinnitus were less likely as not casually related to his reported exposure to noise from live weapons fire and dynamite during training camp.

With regard to a medical link (nexus) between the current bilateral ear hearing loss disability and exposure to noise in service, as cited above, there are essentially two opposing medical opinions of record - including from Dr. Johnson and a VA audiologist.  However, after weighing these medical opinions, to determine the probative value of each opinion, the Board concludes that the preponderance of the competent medical evidence of record is against establishing a link between the Veteran's hearing loss and tinnitus and exposure to noise in service.  In the opinion rendered by Dr. Johnson in August 2010, there is no indication that Dr. Johnson had access to the claims folder, nor is there any indication that Dr. Johnson was made aware of the Veteran's reported post-service noise exposure.  

With regard to the October 2010, January 2011, and June 2011 examination and opinions rendered by a VA audiologist, it is clear that the VA audiologist/examiner reviewed the claims folder prior to rendering each report, and also provided supporting rationale for the opinions provided.  While the VA audiologist did digress a bit, and find that the Veteran's noise exposure in service was likely intermittent and not persistent during training exercises; that the Veteran's service records did not show that he participated in battles or campaigns, which would likely concede to acoustic trauma; that an MOS of cook was not consistent with exposure to acoustic trauma; that there was no evidence that he was routinely exposed to high risk service-related noise; that the Veteran waited more than 60 years after service to file a claim for hearing loss and tinnitus; and that a review of VA treatment records showed no treatment for hearing loss prior to the Veteran filing the claim for hearing.  While that portion of the VA examiner's rationale is not appropriate, the Board does find that the VA examiner did provide sufficient supporting rationale for the ultimate opinion, which included that the configuration of hearing loss on Dr. Johnson's testing was not consistent with acoustic trauma alone; that the Veteran's claims folder was not reviewed, including audiometric results from 2003, which indicated thresholds better than those found in 2010, which, the examiner noted, indicated that the Veteran's hearing loss had progressed post-military by factors that could not be related to service.  

Finally, the VA examiner cited to current research that showed there was not sufficient scientific basis for the existence of delayed-onset hearing loss, and that there was not sufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop much later in life, long after cessation of the noise exposure, and that the available anatomical and physiologic evidence suggested that delayed post-exposure noise induced hearing loss was not likely.  Finally, the examiner noted that one could not rule out noise exposure for the Veteran from his post-military occupations as well as from recreational noise exposure including hunting, and that aging effects were likely a contributing factor to the specific finding that the Veteran was not exposed to noise in service.  Thus, the Board finds that this VA opinion is more persuasive and probative than the other medical opinion cited above.

With regard to tinnitus, inasmuch as the diagnosis of tinnitus is essentially based on subjective accounts, and because the Veteran has reported he has such disability, it may be conceded that he has a current disability of tinnitus.  However, this alone is not sufficient to establish service connection for tinnitus.  There must still be competent evidence showing that tinnitus is etiologically related to active service.  In that regard, the Board notes STRs are unavailable, however, a lack of evidence showing he exhibited tinnitus during service is not fatal to his claim.  The critical question is whether he has tinnitus which may be causally related to service.  In that regard, the Board notes that Dr. Johnson did not included tinnitus in rendering the opinion dated in August 2010, but that the VA examiner from October 2010, January 2011, and June 2011 did opine that tinnitus was less likely as not related to service.  The Board notes that there is no competent medical evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's tinnitus had an onset in or is related to active duty service.

Full consideration has been given to the Veteran's own assertions that he has bilateral hearing loss and tinnitus which are related to active service.  In that regard, the Veteran is competent to report his hearing has decreased since service and is also competent to report he has experienced tinnitus since service.  However, the Veteran is a layperson, and, as such, he has no competence to render a medical opinion on diagnosis or etiology of a condition.  Espiritu v. Derwinski, supra.  While lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the Board finds no basis for concluding that a lay person would be capable of discerning what disorder(s) his hearing loss or tinnitus represented, in the absence of specialized training, which the Veteran in this case has not established.  Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, supra.  In addition, the Board notes that relating noise exposure in service to a current hearing loss disability or tinnitus, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay diagnosis.  Espiritu v. Derwinski, supra.  

The preponderance of the evidence is therefore against the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


